                   Case 18-11535-LSS              Doc 155         Filed 07/10/20          Page 1 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                         Chapter 7

    THE ART INSTITUTE OF PHILADELPHIA                              Case No. 18-11535 (LSS)
    LLC, et al.,1
                                                                   Jointly Administered
                              Debtors.


                                    NOTICE OF TRANSFER OF SHARES

TO:          United States Bankruptcy Court
             District of Delaware
             Attn: Clerk

AND TO: Education Management Corporation (the “Company”)

AND TO: The Chapter 7 Trustee of the Company.



1  The Debtors are the following entities (the last four digits of their respective taxpayer identification numbers follow in
parentheses): American Education Centers, Inc. (6160); Argosy Education Group, Inc. (5674); Argosy University of
California LLC (1273); Brown Mackie College - Tucson, Inc. (4601); Education Finance III LLC (2533); Education
Management LLC (6022); Education Management II LLC (2661); Education Management Corporation (9571);
Education Management Holdings II LLC (2529); Higher Education Services II LLC (3436); Miami International
University of Art & Design, Inc. (1065); South Education – Texas LLC (2573); South University of Florida, Inc. (9226);
South University of Michigan, LLC (6655); South University of North Carolina LLC (9113); South University of Ohio
LLC (9944); South University of Virginia, Inc. (9263); South University, LLC (7090); Stautzenberger College
Education Corporation (4675); TAIC-San Diego, Inc. (1894); TAIC-San Francisco, Inc. (9487); The Art Institutes
International Minnesota, Inc. (6999); The Art Institute of Atlanta, LLC (1597); The Art Institute of Austin, Inc. (3626);
The Art Institute of California-Hollywood, Inc. (3289); The Art Institute of California-Inland Empire, Inc. (6775); The Art
Institute of California - Los Angeles, Inc. (4215); The Art Institute of California-Orange County, Inc. (6608); The Art
Institute of California-Sacramento, Inc. (6212); The Art Institute of Charleston, Inc. (6048); The Art Institute of
Charlotte, LLC (4912); The Art Institute of Colorado, Inc. (3062); The Art Institute of Dallas, Inc. (9012); The Art
Institute of Fort Lauderdale, Inc. (0255); The Art Institute of Houston, Inc. (9015); The Art Institute of Indianapolis,
LLC (6913); The Art Institute of Las Vegas, Inc. (6362); The Art Institute of Michigan, Inc. (8614); The Art Institute of
Philadelphia LLC (7396); The Art Institute of Pittsburgh LLC (7441); The Art Institute of Portland, Inc. (2215); The Art
Institute of Raleigh-Durham, Inc. (8031); The Art Institute of St. Louis, Inc. (9555); The Art Institute of San Antonio,
Inc. (4394); The Art Institute of Seattle, Inc. (9614); The Art Institute of Tampa, Inc. (6822); The Art Institute of
Tennessee-Nashville, Inc. (5359); The Art Institute of Virginia Beach LLC (2784); The Art Institute of Washington, Inc.
(7043); The Art Institutes International II LLC (9270); The Illinois Institute of Art at Schaumburg, Inc. (3502); The
Illinois Institute of Art, Inc. (3500); The Institute of Post-Secondary Education, Inc. (0283); The New England Institute
of Art, LLC (7798); The University of Sarasota, Inc. (5558);Western State University of Southern California (3875).




4140-1045-5572
              Case 18-11535-LSS         Doc 155       Filed 07/10/20   Page 2 of 3




Slater Mill Loan Fund, LP and Brookside Mill CLO Ltd., as sellers (each a “Seller”) for good
and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, does
hereby certify that it has unconditionally and irrevocably sold transfer and assigned to:

                              SDU Limited
                              c/o Ocorian Trust (Cayman) Limited
                              Clifton House, 75 Fort Street, PO Box 1350
                              George Town, Grand Cayman KY1-1108
                              Cayman Islands

its successors and assigns (“Buyer”), all right title and interest in and to shares of common stock
of the Company in the following amounts (collectively, the “Shares”):

       SLATER MILL LOAN FUND, LP: 3,040,030

       BROOKSIDE MILL CLO LTD.: 3,098,675

Each Seller acknowledges, understands and agrees, and hereby stipulates that an order of the
Bankruptcy Court may be entered without further notice to Seller transferring to Buyer the
Shares and recognizing the Buyer as the sole owner of the Shares.

To the Chapter 7 Trustee of the Company: You are hereby directed to make all future payments
and distributions, if any, free and clear of all setoff and deductions, and to give all notices and
other communications, in respect of the Shares to Buyer.

                                    [Signature page follows]




                                                -2-
             Case 18-11535-LSS      Doc 155      Filed 07/10/20   Page 3 of 3




IN WITNESS WHEREOF, the parties have executed this Notice of Transfer of Shares as
of July 13, 2020.

                                         SLATER MILL LOAN FUND, LP, as Seller
                                         By: Shenkman Capital Management, Inc. as
                                         Collateral Manager


                                         By: ________________________________
                                             Name: Serge Todorovich
                                             Title: SVP, General Counsel & Chief
                                             Compliance Officer


                                         BROOKSIDE MILL CLO LTD., as Seller
                                         By: Romark CLO Advisors LLC as Collateral
                                         Manager



                                         By: ________________________________
                                             Name: Serge Todorovich
                                             Title: SVP, General Counsel & Chief
                                             Compliance Officer


                                         SDU Limited, as Buyer




                                         By: ________________________________
                                             Name: Nicholas Swartz
                                             Title: Director




                                           -3-
